I reluctantly concur in the judgment of reversal. Because the offenses charged are *Page 125 
heinous and vicious crimes and because there is substantial evidence of the defendant's guilt, I find it very distasteful and unpleasant to join in this judgment of reversal. This reversal is not based on the evidence presented, nor upon the conduct of the defendant, the prosecuting attorney, or the defense attorney. It is based solely upon the prejudicial error committed by the trial judge in two respects. First, the trial judge did not instruct the jury on each and every element of the crimes charged as required. Second, the defendant presented a defense of alibi and several witnesses testified on his behalf. Yet, the trial judge did not instruct the jury in regard to the defense of alibi.
Both of these omissions constitute prejudicial error and require a reversal and a new trial for the defendant.